Citation Nr: 1513382	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of chronic obstructive pulmonary disease (COPD), initially rated as 10 percent disabling.

2.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling.

3.  Evaluation of right ear hearing loss, initially rated as noncompensable.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1977 and from September 1985 to June 1988; the Veteran also had unconfirmed active duty from October 1977 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA claims file was reviewed.  Other than the informal hearing presentation, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issues of entitlement to increased ratings for COPD, PTSD, and bilateral hearing loss, as well as the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Left ear hearing loss disability is attributable to service.

2.  Degenerative joint disease of the right hand was not manifest during service or within one year of separation.  Degenerative joint disease of the right hand is not attributable to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  A right hand disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2009, to the Veteran.  This letter explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the central nervous system and degenerative joint disease are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Left Ear Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 reflects that his military occupational specialty was Missile Systems Maintenance Superintendent, Missile Systems Maintenance Technician, and Tactical Aircraft Maintenance Technician.  The Board observes that the Veteran had service in Vietnam from January 1969 to January 1970, and that it was conceded that the Veteran had combat exposure in relation to the grant of service connection for PTSD.  Similarly, it was conceded that the Veteran had noise exposure when service connection was granted for right ear hearing loss and tinnitus.   See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

Regarding left ear hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his most recent, April 2011 VA audiological examinations confirms that he has sufficient hearing loss in his left ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The Board acknowledges that the VA examiner found that the Veteran did not meet the minimum threshold requirements; however, the Board observes that the Veteran had left ear Maryland CNC speech recognition score of 92 percent.  Additionally, the Veteran has credibly stated that he experienced hearing loss since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure.  In this regard, the Board acknowledges that the Veteran is currently service-connected for right ear hearing loss and tinnitus.  

In resolving all reasonable doubt in the Veteran's favor, service connection for left ear hearing loss disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Hand Disorder

Based on the evidence of record, the Veteran's claim of service connection for a right hand disorder must be denied.  In this case, there is no evidence of a right hand disorder during service or for many years thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137.  The Board acknowledges that service treatment records reflect that the Veteran reported a trauma to the first finger of the right hand in October 1973.  Post service records show that the Veteran was treated in September 1983 for numbness of the right hand and foot, diagnosed as transient numbness.  The Board also notes that the Veteran was treated on several days in March 1988 for complaints of numbness of the right middle finger; a history of frostbite to the little fingers of both hands in 1978 was noted, and assessments included vasospasm, localized vasculitis, and Raynaud's phenomenon.  There is no other evidence of complaints, treatment, or diagnoses related to his right hand and fingers during or for many years since service.  Additionally, despite the complaints during service, arthritis was not noted, identified or diagnosed during service; there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he has numbness and stiffness of the right index and middle fingers during and since service.  Nonetheless, these statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran does not have a current right hand disorder related to service; although a diagnosis of degenerative joint disease of the right hand is of record, it is unrelated to service.  The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's degenerative joint disease of the right hand and his service. 

The Board acknowledges that the Veteran was diagnosed with degenerative joint disease of the right hand at the VA examination in 2010; however, it has not been found to be related to his service.  The March 2010 VA examiner found that the Veteran's does not have a current disability related to his complaints of numbness of the right hand and fingers during service.  The VA examiner noted that the x-rays showed mild degenerative joint disease of  the right hand, but that the Veteran's degenerative joint disease of the right hand would not be caused by numbness of the fingers, nor would the Veteran's complaints of numbness be caused by the degenerative joint disease of the right hand.  The VA examiner stated that the Veteran's complaints of numbness in service were likely acute and transient episodes of vasospasm and that there is no current disability related to the Veteran's complaints in service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's degenerative joint disease of the right hand to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the March 2010 VA examination report and the clinical evidence of record.  The March 2010 VA examiner, in determining that the Veteran's degenerative joint disease of the right hand is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

In sum, there is no reliable evidence linking the Veteran's degenerative joint disease of the right hand to service.  In reaching this determination, the Board acknowledges that the Veteran has degenerative joint disease of the right hand and that he reports continued, intermittent irritation and numbness of the right index and middle fingers.  However, the report of continuity is inconsistent with the absence of related complaints or physical findings since service.  The Board observes that the Veteran denied experiencing cold intolerance, as well as numbness, burning, or tingling of the extremities to his treating providers at VA (see, February 2011 and June 2011 VA treatment records).  Moreover, as previously discussed, there is no current disability related to the complaints of numbness.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, we are faced with objective medical evidence rather than a silent record.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right hand disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss disability is granted.

Service connection for a right hand disorder is denied. 


REMAND

The Veteran and his representative assert that the symptoms of his service-connected COPD and PTSD loss are more severe than presently evaluated.  The Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected COPD and PTSD on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

With the grant of the Veteran's left ear hearing loss service connection claim, the Veteran's hearing loss cannot be evaluated without a new VA audiological evaluation.  See 38 C.F.R. § 4.85(f) .  As such, in order to effectively evaluate the Veteran's service-connected hearing loss, a more recent objective characterization of this condition and the associated symptomatology is required. 

As to the claims of entitlement to increased disability ratings and the claim of entitlement to TDIU, the Board finds that the issues are inextricably intertwined. Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.

Regarding the claim for TDIU, a VA opinion is necessary.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008).  There is no clear opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal.

2.  Schedule the Veteran for a VA mental status examination to ascertain the current severity and manifestations of his service-connected PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  A complete explanation based on the specific facts in this case is necessary.

3.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  A complete explanation based on the specific facts in this case is necessary.

4.  Schedule the Veteran for a VA respiratory examination to ascertain the current severity and manifestations of his service-connected COPD.  A complete explanation based on the specific facts in this case is necessary.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  A complete explanation based on the specific facts in this case is necessary.

5.  An opinion should be provided as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  A complete explanation based on the specific facts in this case is necessary.

6.  After adjudication of the claims for increased ratings for service-connected  COPD, PTSD, and bilateral hearing loss, the RO should readjudicate the issue of entitlement to a TDIU.  

7.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


